PER CURIAM.
The petition is granted and case number 1D05-0258 is hereby reinstated. Because appellant has been certified as insolvent, the circuit court is directed to enter an order within 30 days of date of this opinion regarding appellant’s right to appointed counsel for the appeal.
Appellant shall ensure filing of the record in case number 1D05-0258 within 45 days of date of this opinion. Time for service of the initial brief is extended to 30 days after filing of the record.
PETITION GRANTED.
ERVIN, POLSTON, and HAWKES, JJ., concur.